Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed 10/16/2020. Claims 1-11 are currently pending and claims 1, 5, and 9 are the independent claims.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length and includes legal phraseology in that it repeatedly recites the phrase “said output”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4, 5, 8, and 9 are objected to because of the following informalities:  
As per claim 1, it recites “ASIL” without first defining what “ASIL” is an acronym for (Automotive Safety Integrity Levels). It further recites “...wherein for example the ASIL-classified function…”, “…wherein preferably the safe device (S-DEV) comprises…”. The examiner would like to point out that the language “for example” and “preferably” does not limit the interpretation of the ASIL classified function and safe device recited in the claims to the recited examples and/or preference, rather, with broadest reasonable interpretation, the recited example/preference are merely non limiting possibilities of what the function and safe device could be. Examiner suggests using more definitive language the make clear how the interpretation of the claim limitations is intended to be limited. 
As per claims 4 and 8, they recite “…wherein preferably the decision maker…” The examiner would like to point out that the language “preferably” does not limit the interpretation of the decision maker recited in the claims to the recited preference, rather, with broadest reasonable interpretation, the recited preference is merely non limiting possibilities of what the decision maker could be. Examiner suggests using more definitive language the make clear how the interpretation of the claim limitations is intended to be limited.
As per claims 5 and 9, they recite “...wherein for example the ASIL-classified function…”. The examiner would like to point out that the language “for example” does not limit the interpretation of the ASIL classified function recited in the claims to the 
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Poledna et al. (herein called Poledna) (US Patent 10,919,524 B2) and Nakamura et al. (herein called Nakamura) (US PG Pub. 2013/0173767 A1).

As per claim 1, Poledna teaches: a method to maneuver a supervised vehicle (SV) based on or using an output (SID- OUT) of a software in development (SID), 
providing a safe device (S-DEV), wherein said safe device (S-DEV) is implemented in the supervised vehicle (SV) (fig. 1, col. 2 line 50-col. 3 line 10, col. 3 lines 63-67, col. 4 lines 25-45, fault tolerant computer system/FTCS of vehicle includes secondary part/decide part (safe device is implemented in supervised vehicle), and check trajectories with regard to correctness to ensure that trajectories align with safe space estimates, adhere to legal frameworks, satisfy speed/acceleration constraints/etc. (secondary part/decide part is safe device).); and 

the safety monitor (MON) monitors the output (SID-OUT) of the software in development (SID), and the safety monitor (MON) classifies said output (SID-OUT) as either safe or unsafe (col. 3 lines 13-35, col. 4 lines 23-40, col. 5 lines 3-25, secondary/decide part (safety monitor) checks trajectories provided by primary part (monitors output of software in development) and decides/indicates if the trajectory is correct and selects trajectory from primary part if the trajectory from the primary part is correct/safe (classifies output as safe) or selects trajectory from tertiary part if trajectory from primary part is not correct/unsafe (classifies output as unsafe).), 
the safe device (S-DEV) executes a safety mechanism (S-SW) in case that the safety monitor (MON) classifies said output (SID-OUT) as unsafe, wherein said safety 
in case that the safety monitor (MON) classifies said output (SID-OUT) as safe, the supervised vehicle (SV) is maneuvered based on or using said output (SID-OUT) (col. 3 lines 1-35, col. 4 lines 23-40, col. 5 lines 3-25, secondary/decide part (safety monitor) checks trajectories provided by primary part and decides/indicates if the trajectory is correct and selects trajectory from primary part if the trajectory from the primary part is correct/safe and outputs trajectory to overall driver assistance/autonomous driving system of vehicle and be used as commands for actuators to maneuver vehicle on output trajectory (safety monitor/secondary/decide part classifies output as safe and vehicle is maneuvered based on/using output/trajectory from primary part).).
While Poledna teaches that the advanced driver assistance/autonomous driving computer system includes software in development that is being used/executed/etc. to 
wherein the software in development (SID) has not completed a software development process required or highly required for said ASIL classification of said ASIL-classified function (pars. [0039]-[0040], software in development/software being developed/etc. may be developed to be compliant with safety standards such as ASIL-C safety standards, and if software does not comply with safety standards/ASIL standards it is redeveloped/developed again/development continues/etc. (software in development has not completed a development process required for ASIL classification of said ASIL classified function so development continues/software is redeveloped/etc.).): 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the software in development (SID) has not completed a software development process required or highly required for said ASIL classification of said ASIL-classified function, as conceptually taught by Nakamura into that of Poledna, because these modifications allow for software to be checked to ensure that it meets safety standards/requirements and for development to continue until software complies/meets desired standards for ASIL classification, thereby helping to ensure that software meets safety standards and vehicle operates as desired in a safe manner.



As per claim 3, Poledna further teaches: wherein each of the verification modules (VM1- VM3) executes one, two, a multitude or all of the following tests: Collision 

As per claim 4, Poledna further teaches: providing a decision maker (DM), wherein the safety monitor (MON) comprises said decision maker (DM), and wherein preferably the decision maker (DM) integrates the test results from said verification modules (VM1-VM3) (col. 3 lines 1-35, col. 4 lines 25-40, col. 5 lines 3-25, secondary part/decide part (safety monitor comprising decision maker) performs/executes correctness checks/tests on trajectory/output provided by primary part and selects either trajectory from primary or tertiary part to be used in maneuvering vehicle based on results of correctness test/check (integrates test results from verification modules).).

As per claim 5, Poledna teaches: a safe device (S-DEV) configured to monitor and control the output (SID-OUT) of software in development (SID) in a supervised vehicle (SV), wherein the software in development (SID) is part of an ASIL-classified function, wherein for example the ASIL-classified function is an ASIL A-classified function, or an ASIL B- classified function, or an ASIL C-classified function, or an ASIL 

the safe device (S-DEV) is adapted to execute said software in development (SID), wherein said execution generates the output (SID-OUT), or 
an unsafe device (US-DEV) executes said software in development (SID), generating the output (SID-OUT), and wherein the safe device (S-DEV) is adapted to receive said output (SID-OUT) from the unsafe device (US-DEV) by means of a communication infrastructure (COM) (col. 3 lines 13-35, col. 4 lines 23-40, col. 5 lines 3-25, primary part calculates trajectories for vehicle (unsafe device executes software in development and generates output/trajectories) and secondary/decide part (safe device/safety monitor) checks trajectories provided by primary part (safe device/safety monitor receives output/trajectories from unsafe device/primary part/monitors output of software in development).), and wherein: 
the safety monitor (MON) is implemented according to specific software development requirements, wherein said specific software development requirements are requirements required for the ASIL classification of the ASIL- classified function (col. 1 line 65-col. 2 line 5, col. 2 lines 25-40, 49-col. 3 line 10, col. 3 lines 35-45, col. 4 lines 23-40, secondary part/decide part/safety monitor of computer system are developed/implemented according to ASIL levels/classifications (specific software 
the safety monitor (MON) is adapted to monitor the output (SID-OUT) of the software in development (SID), and wherein the safety monitor (MON) is adapted to classify said output (SID-OUT) as either safe or unsafe (col. 3 lines 13-35, col. 4 lines 23-40, col. 5 lines 3-25, secondary/decide part (safety monitor) checks trajectories provided by primary part (monitors output of software in development) and decides/indicates if the trajectory is correct and selects trajectory from primary part if the trajectory from the primary part is correct/safe (classifies output as safe) or selects trajectory from tertiary part if trajectory from primary part is not correct/unsafe (classifies output as unsafe).), 
the safe device (S-DEV) is adapted to execute a safety mechanism (S-SW) in case that the safety monitor (MON) classifies said output (SID-OUT) as unsafe, wherein said safety mechanism (S-SW) causes the supervised vehicle (SV) not to maneuver in accordance with said output (SID-OUT) (SID-OUT) (col. 3 lines 1-35, col. 4 lines 23-40, col. 5 lines 3-25, secondary/decide part (safety monitor) checks trajectories provided by primary part and decides/indicates if the trajectory is correct/safe, and if trajectory from primary part is not correct/unsafe (classifies output as unsafe), secondary/decide part selects trajectory from tertiary part to be output to overall driver assistance/autonomous driving system of vehicle and be used as commands for actuators to maneuver vehicle 
in case that the safety monitor (MON) classifies said output (SID-OUT) as safe, the supervised vehicle (SV) is maneuvered based on or using said output (SID-OUT) (col. 3 lines 1-35, col. 4 lines 23-40, col. 5 lines 3-25, secondary/decide part (safety monitor) checks trajectories provided by primary part and decides/indicates if the trajectory is correct and selects trajectory from primary part if the trajectory from the primary part is correct/safe and outputs trajectory to overall driver assistance/autonomous driving system of vehicle and be used as commands for actuators to maneuver vehicle on output trajectory (safety monitor/secondary/decide part classifies output as safe and vehicle is maneuvered based on/using output/trajectory from primary part).).
While Poledna teaches that the advanced driver assistance/autonomous driving computer system includes software in development that is being used/executed/etc. to operate a vehicle, that the driver assistance/autonomous driving system may become faulty due to software development failures, and that the system/software in development may be developed in accordance with ASIL requirements, it does not explicitly state, however Nakamura teaches:
wherein the software in development (SID) has not completed a software development process required or highly required for said ASIL classification of said 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the software in development (SID) has not completed a software development process required or highly required for said ASIL classification of said ASIL-classified function, as conceptually taught by Nakamura into that of Poledna, because these modifications allow for software to be checked to ensure that it meets safety standards/requirements and for development to continue until software complies/meets desired standards for ASIL classification, thereby helping to ensure that software meets safety standards and vehicle operates as desired in a safe manner.

As per claims 6-8, they recite safe devices having similar limitations to the methods of claims 2-4, respectively, and are therefore rejected for the same reasoning as claims 2-4, respectively, above.

As per claim 9, Poledna teaches: an architecture (ARCH) to maneuver a supervised vehicle (SV), wherein the architecture (ARCH) comprises: 
one, two, or a multitude of sensors (SENS1-SENS3) (col. 3 line 65-col. 4 line 10, vehicle/system includes various sensors); 

a safe device (S-DEV) (col. 1 line 65-col. 2 line 5, col. 2 lines 25-40, 49-col. 3 line 10, col. 3 lines 35-45, col. 4 lines 23-40, secondary part/decide part of computer system are developed/implemented according to ASIL levels/classifications and secondary/decide part check trajectories calculated by primary/tertiary part for correctness/safety (secondary/decide part is/are safety monitor/safe device that monitors/checks calculated trajectories).); and 
a software in development (SID), wherein said software in development (SID) is configured to be executed either in said safe device (S-DEV), or wherein the architecture (ARCH) comprises in addition an unsafe device (US-DEV), and wherein the software in development (SID) is executed on said unsafe device (US-DEV) (col. 3 lines 13-35, col. 4 lines 23-40, col. 5 lines 3-25, primary part calculates trajectories for vehicle (unsafe device executes software in development and generates output/trajectories) and secondary/decide part (safe device/safety monitor) checks trajectories provided by primary part (safe device/safety monitor receives output/trajectories from unsafe device/primary part/monitors output of software in development).), 
wherein:
the software in development (SID), based at least on sensor readings of said sensors (SENS1-SENS3), is configured to produce output (SID-OUT), wherein the supervised vehicle (SV) is configured to be maneuvered based on or using said output (SID-OUT) by providing said output (SID-OUT) to the actuators (ACT1-ACT3) (col. 1 
the software in development (SID) is part of an ASIL-classified function, wherein for example the ASIL-classified function is an ASIL A-classified function, or an ASIL B- classified function, or an ASIL C-classified function, or an ASIL D-classified function (col. 1 lines 35-65, col 2 lines 25-26, 49-50, col. 3 lines 35-45, advanced driver assistance/autonomous driving systems for vehicles provide computer systems and methods that calculate trajectories for vehicles and may become faulty due to software development failures resulting in unsafe trajectories, and primary part of computer system is developed according to ASIL levels and calculates trajectories for the vehicle (software in development is used to calculate vehicle trajectories and is part of ASIL classified function).), 
the safe device (S-DEV) is configured as a device according to claim 5 (see rejection of claim 5 above), 

in case that the safety monitor (MON) classifies said output (SID-OUT) as safe, the actuators (ACT1-ACT3) maneuver the supervised vehicle (SV) based on or using said output (SID-OUT) (col. 3 lines 1-35, col. 4 lines 23-40, col. 5 lines 3-25, secondary/decide part (safety monitor) checks trajectories/output provided by primary part and decides/indicates if the trajectory is correct/safe and selects trajectory from primary part if the trajectory from the primary part is correct/safe (safety monitory classifies output/trajectory as safe) and outputs trajectory to overall driver assistance/autonomous driving system of vehicle to be used as commands for actuators 
While Poledna teaches that the advanced driver assistance/autonomous driving computer system includes software in development that is being used/executed/etc. to operate a vehicle, that the driver assistance/autonomous driving system may become faulty due to software development failures, and that the system/software in development may be developed in accordance with ASIL requirements, it does not explicitly state, however Nakamura teaches:
the software in development (SID) has not completed a software development process required or highly required for said ASIL classification of said ASIL-classified function (pars. [0039]-[0040], software in development/software being developed/etc. may be developed to be compliant with safety standards such as ASIL-C safety standards, and if software does not comply with safety standards/ASIL standards it is redeveloped/developed again/development continues/etc. (software in development has not completed a development process required for ASIL classification of said ASIL classified function so development continues/software is redeveloped/etc.).): 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the software in development (SID) has not completed a software development process required or highly required for said ASIL classification of said ASIL-classified function, as conceptually taught by Nakamura into that of Poledna, because these modifications allow for software to be checked to ensure that it meets safety standards/requirements and for development to continue until software complies/meets desired standards for ASIL classification, thereby helping 

As per claim 10, Poledna further teaches: one, two, or a multitude of sensor processing elements (PROC1), which are adapted to preprocess the sensor readings and to provide said preprocessed sensor readings to the software in development (SID) (col. 2 lines 39-50, col. 4 lines 1-25, computer system incudes sensors parts/various sensors (multitude of sensor processing elements) which provide sensor input/preprocesses sensor input to primary part which calculates trajectories for vehicle (sensors are adapted to preprocess sensor reading and provide preprocessed sensor readings to software in development/primary part which calculates vehicle trajectory).).

As per claim 11, Poledna further teaches: wherein one, two, or a multitude of actuator processing elements (PROC2), which are adapted to post-process the output (SID-OUT) of the software in development (SID) and to provide said post- processed output to the actuators (ACT1-ACT3) (col. 3 lines 1-10, decide part selects trajectory from primary part/output and outputs trajectory/output to ADAS/AD system of vehicle which translates trajectory/output into commands for actuators of the vehicle such that the vehicle maneuvers/moves along the trajectory the decide part outputs (actuator processing elements/ADAS/AD system of vehicle/etc. post-process output of software in development/translate trajectory of primary part into commands for actuators and provides post processed output/actuator commands to actuators such that vehicle moves along trajectory).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193